Name: Council Regulation (EEC) No 3241/83 of 15 November 1983 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 124. 11 . 83 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3241 / 83 of 15 November 1983 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily , by fixing their period of validity by reference to the interests of Community production , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 , thereof, Having regard to the draft Regulation submitted by the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries of the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially , particularly because of the existence of Community production , and in other cases to suspend them completely ; HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 30 June 1984 , the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them . Article 2 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1983 . For the Council The President C. SIMITIS No L 328/2 24. 11 . 83Official Journal of the European Communities ANNEX CCT heading No Description Rate of autonomous duty (%) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 28.46 A II Disodium tetraborate pentahydrate 0 ex 29.01 D VII Tricyclo [8.2.2.24 -7] hexadeca-l(12),4,6,10,13,15-hexaene 0 ex 29.04 A III a ) 2-Methylpropan-2-ol ( tert-butyl alcohol ) with a purity of not less than 90 % but not more than 96 % by weight 0 ex 29.07 A 4 ,4 ' -( Perfluoroisopropylidene)diphenol 0 ex 29.08 A III c ) 2-Bromo-6-methoxynaphthalene 0 ex 29.08 B I 3,3'-Oxydi(propylene glycol ) 0 ex 29.09 B l,2-Epoxy-4-(epoxyethyl)cyclohexane 0 ex 29.16 D Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 0 ex 29.23 E Indenolol hydrochloride ( INNM) 0 ex 29.27 Isophthalonitrile 8 ex 29.29 2 ,4 ,6-Trichlorophenylhydrazine 0 ex 29.30 p-Phenylene diisocyanate 0 ex 29.34 C Chlorodiphenylphosphine 0 ex' 29.35 Q Isonicotinonitrile 0 ex - 29.35 Q 6-Hydroxy-2-phenylpyridazin-3(2H)-one 0 ex 29.35 Q 3 ,6-Dichloropyridine-2-carboxylic acid 3 ex 29.35 Q and ex 30.03 A II b ) Bucindolol ( INN) 0 ex 29.35 Q Adenosine phosphate ( INN) 4,5 ex 29.35 Q and ex 30.03 A II b ) Tegafur ( INN) 0 ex 29.35 Q 2-Hydroxyethylammonium- 3 ,6-dichloropyridine-2-carboxylate 3 ex 29.35 Q Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of a/p/jd-4-hydroxybutyl-omega-hydroxypoly ( oxytetramethylene ) ( a ) 0 ex 29.35 Q Bis( 2-hydroxyethyl ) ( 9,1 0-dihydro- 1 0-oxo-9-oxa- 1 0 5 -phospha- 1 0-phenanthrylmethyl )- succinate 0 29.42 C I Caffeine and its salts 4,1 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 328/324. 11 . 83 Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 29.44 C Fumagillin dicyclohexylammonium ( INN ) 0 ex 29.44 C Ceftezola ( INN) 0 ex 29.44 C ( Z)-2-(2-Aminothiazol-4-gl[(2s,3s)-2-methyl-4-oxo-l-sulphoazetidin-3-ylcarbamoyl ] methyleneamino-oxyJ-2-methylpropionic acid 0 ex 30.03 B II b ) Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine ( INN) 5 ex 32.01 A IV Tanning extracts derived from gambier and myrobolan fruits 0 ex 32.01 A IV Tanning extracts of eucalyptus 3,2 ex 35.07 NADH : Lipoamide oxidoreductase (Lipoamide dehydrogenase ) 0 ex 35.07 sn-Glycerol-3-phosphate : oxygen 2-oxidoreductase 0 ex 35.07 Pyruvate : oxygen oxidoreductase 0 ex 35.07 Lipoprotein lipase 0 ex 35.07 Serrapeptase ( INN ) 0 ex 38.03 B Acid activated montmorillonite which , when examined by X-ray powder diffraction , shows four principal lines corresponding to crystal interplane spacing (d values ) of 0,44 , 0,40 , 0,33 and 0,25 nm the line corresponding to 0,40 nm being the most intense , for the manufacture of self-copy paper ( a ) 0 38.07 A Gum spirits of turpentine 3 38.07 B Spirits of sulphate turpentine; crude dipentene 0 38.07 C Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods; sulphite turpentine ; pine oil ( excluding 'pine oils' not rich in terpineol ) 1,7 ex 38.19 G Catalysts , in the form of granules or rings , having a diameter of not less than 3 mm and more than 10 mm , consisting of silver supported on aluminium oxide , the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of ethyltriphenylphosphonium acetate, dissolved in methanol 0 ex 38.19 G Catalysts , consisting of copper chloride , supported on aluminium oxide , for the preparation of dichloroethane , from ethylene , hydrochloric acid and oxygen , by the fixed bed process ( a ) 0 ex 38.19 G Catalysts , in the form of rodlets , with a diameter of not less than 1,5 mm and not more than 9,5 mm containing not less than 60 % iron by weight , calculated as diirontrioxide , the iron being partly in the form of pentairon lithium octaoxide , not less than 8 % of dipotassium oxide by weight , the pentairon lithium oxtaoxide being in the spinel structure 0 ( a ) Control of the use for this special purpose shall be carried jut pursuant to the relevant Community provisions . No L 328/4 Official Journal of the European Communities 24. 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 38.19 X Mixture of nitromethane and 1 ,2-epoxybutane 0 ex 38.19 X Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % and not more than 30 % by weight 0 ex 38.19 X Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6,1 ex 38.19 X Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6,1 ex 38.19 X Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in eps/7o «-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight 0 ex 38.19 X Reaction products of dibutyl dihydrogendiphosphate and 1 ,2-epoxypropane for use in the production of non-rigid polyurethane ( a ) 0 ex 38.19 X 2,3 Bis[2-(perfluoroalkyl)ethylthio]butane-l ,4-diol 0 ex 39.01 C III a ) Reflecting self-adhesive sheeting, made up of more than one layer of polyester , metallized , whether or not in rolls 0 ex 39.02 A Membrane , consisting of a copolymer of tetrafluoroethylene and trifluoroethylene hav ing perfluorinated alkoxv side chains ending in carboxylic acid groups in the ester forin , coated on each side with a metallic inorganic compound , whether or not in rolls 0 ex 39.02 A Membrane , consisting of a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid end groups in the potassium salt form , coated on each side with a metallic inorganic compound , whether or not in rolls 0 ex 39.02 A Membrane , consisting of a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid end groups in the ester form , containing a woven poly( tetrafluoroethylene ) fibre fabric support and coated on each side with a metallic inorganic compound , whether or not in rolls 0 ex 39.02 C I a ) Polyethylene , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 , having a density of not less than 0,954 g/ cm3 and not more than 0,958 g / cm3 , for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C I a ) Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched , polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C I a ) Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 24. 11 . 83 Official Journal of the European Communities No L 328/5 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C I a ) Polyethylene in one of the forms mentioned in Note 3 ( b ) to Chapter 39 , having a density of not less than 0,958 at 23 °C and containing by weight , not more than :  50 ppm aluminium  2 ppm calcium  2 ppm chromium  2 ppm iron  2 ppm nickel  2 ppm titanium  8 ppm vanadium for the manufacture of chlorosulphonated polyethylene ( a ) 0 ex 39.02 C I b ) Transparent polyethylene film which will split longitudinally when stretched at right angles to its length , and having a density of not less than 0,925 and yielding not less than 7 g / m2 and not more than 19 g / m 2 , for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 39.02 C II Microporous polytetrafluoroethylene film , not less than 30 cm in width and weighing not more than 22,4 g / m2 , whether or not in rolls 0 ex 39.02 C II Poly-(l-chlorotrifluorethylene ) film , whether or not in rolls 0 ex 39.02 C IV Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 % , containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C VI a ) Copolymer , entirely of maleic anhydride and styrene , whether or not containing a styrene-butadiene block copolymer , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 0 ex 39.02 C VI b ) Plates , made of a copolymer consisting of maleic anhydride and styrene , also containing styrene-block copolymer , covered on both sides with a sheet of the abovementioned copolymer , modified with butadiene or pigmented 0 ex 39.02 C XI Films of a thickness of not more than 1 mm , entirely of polyvinyl-alcohol , containing not more than 2 % by weight of unhydrolyzed acetate groups expressed as vinyl acetate , and not less than 5 % and not more than 15 % by weight of glycerol as a plasticizer , whether or not in rolls 0 ex 39.02 C XI Polyvinyl alcohol films coated on both sides having a total thickness of less than 1 mm and with an extension at break ( longitudinal or transversal ) equal to or more than 65 % 0 ex 39.02 C XIV a ) Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with cellulose fibres in a quantiy not exceedng 15 % containing polyvinyl alcohol dissolved in water as the moistening agent 0 ex 39.02 C XIV a ) Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading No 30.03 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 328/6 Official Journal of the European Communities 24 . 11 . 83 CCT heading No Description Rate of autonomous duty ( °/o ) ex 39.02 C XIV a ) Terpolymer of ethylene , methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , whether or not compounded with silica 8 ex 39.02 C XIV a ) Copolymer of a poly(oxyalkylene) ester of a polycarboxylic acid and epsilon-caprolactam 0 ex 39.02 C XIV a ) Copolymer of vinyl alcohol with ethylene , in one of the forms mentioned in Note 3 ( b ) to Chapter 39 0 ex 39.02 C XIV a ) Chlorinated polyisoprene in powder form with a chlorine content of not less than 63 % and not more than 69 % by weight and with a viscosity average molecular weight of not less than 200 000 0 ex 39.02 C XIV b ) Copolymer of ethylene with propylene in the form of self-adhesive strip of a width of not less than 18 mm and not more than 27 mm and of a thickness not exceeding 1 mm , whether or not in rolls 0 ex 39.02 C XIV b ) Biaxially orientated films of a thickness of not more than 1 mm of a copolymerization product of vinylalcohol with ethylene containing no other polymerization products or copolymerization products , whether or not in rolls 0 ex 39.05 B Chlorinated natural rubber in powder form with a chlorine content of not less than 63 % and not more than 69 % by weight and with a viscosity average molecular weight of not less than 200 000 0 ex 39.07 B V d ) Reflecting sheeting or tape , consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed , in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material , whether or not in rolls 0 ex 44.28 C Match splint , manufactured from aspen (Populus tremuloides ), for the manufacture ¢ of matches not requiring a specific striking surface ( so called 'strike-anywhere' matches ) ( a ) 0 ex 48.07 C Bleached paper , impregnated with acrylic resin and coated with poly(vinylidene chloride ), having a thickness of not less than 200 micrometres and not more than 255 micrometres and of a weight per square metres of not less than 165 g and not more than 180 g 0 ex 48.07 D Coloured paper , impregnated with acrylic resin and coated with poly(vinylidene chloride ), having a thickness of not less than 200 mircometres and not more than 255 micrometres and of a weight per square metre of not less than 165 g and not more than 180 g 0 ex 49.11 B Artists' screen prints (commonly described as serigraphs ), signed by the artist and mumbered from 1 to 200 0 ex 51.01 A Yarn of synthetic textile fibres , exclusively of aromatic polyamides obtained by the polycondensation of w-phenylenediamine and isophthalic acid 0 ex 51.01 A Polyamide yarn , not textured , untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide ) and a copolyamide for the manufacture of knee-length stockings , falling within subheading 60.03 B I ; women's stockings , falling within subheading 60.03 B II a ) or panty hose ( tights ) falling within subheading 60.04 B III a ) 1 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 24. 11 . 83 Official Journal of the European Communities No L 328/7 CCT heading No Description Rate of autonomous duty (%) ex 54.03 B I a ) Unbleached linen yarn (excluding yarn of flax tow ), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns for the footwear industry of for whipping cable ( a ) 1,9 ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15 % by weight of fibres of poly (p-phenyleneterephthalamide ) 6 ex 56.01 A Acetalized , multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized poly ( vinyl alcohol ) and vinylchloride 0 ex 56.01 B Fibres entirely of Modal ( ISO) 0 ex 59.03 Bonded fibre fabrics of polypropylene consisting of a meltblown central layer , laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometers and a weight not exceedng 80 g /m2 , in the piece or simply cut into rectangular shape , not impregnated or coated .0 ex 59.08 Woven poly(tetrafluoroethylene) fibre fabric , coated on one side with a copolymer of tetrafluorethylene and trifluoroethylene , having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium salt form 0 62.03 A I Sacks and bags , of a kind used for the packing of goods , used , of jute or of other textile bast fibres of heading No 57.03 0 62.03 B 1 a ) Sacks and bags , of a kind used for the packing of goods , used , of flack or of sisal 0 ex 70.20 A Mats , of non-textile glass fibres , of a weight per square metre of not more than 120 g and a fibre diameter , excluding any coating , of not more than 3 micrometres 0 ex 70.20 B Yarns , spun from continuous glass filaments , having a diameter of not less than 5,8 micrometres and not more than 6,4 micrometres , of 33 or 34 tex or a multiple thereof and containing not more than 0,8 % by weight of dressing 6,3 ex 70.20 B Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcinolformaldehyde , of not less than 340 tex and not more than 680 tex 7 ex 74.05 B Non-rigid sheets and plates of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric , laminated on both sides with copper foil 0 ex 81.04 K I Waste and scrap titanium 0 ex 81.04 K I Titanium sponge 0 ex 84.17 F II Immersion tube ( coils ) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure ( end fitting) surrounded by a pipe connector 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 328/8 Official Journal of the European Communities 24. 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 84.18 C II b ) Components of separators for the separation of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passig through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a metal container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm 0 ex 84.18 C II b ) Parts of equipment for the filtration and purification of liquids, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passng through a block of artificial plastic material at the other end , the whole being enclosed in an artificial plastic container 0 ex 84.31 A Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm for use in machinery for making paper or paperboard ( a ) 0 ex 84.34 B Ground and polished magnesium sheets whose dimensions do not exceed 770 x 1020 mm , coated on one side with epoxy resin insensitive to light 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.51 A Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head , print and issue text on tape 0 ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode (LED ), a rotating disc with radial openings , a fixed mask and a single chip photovoltaic cell , contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 84.55 C Winchester or thin film technology magnetic heads for disc file peripherals , capable of recording to a density of not less than 10 tracks per mm 0 ex 84.55 C Dot matrix displays , whose external dimensions do not exceed 14 x 37 x 169 mm excluding cables and connectors , consisting of a layer of liquid crystals between two sheets or plates with 2 560 dots ( arranged in 16 lines and 160 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without 10 or 20-core cable with connector 0 ex 84.55 C Assemblies for automatic data-processing machines , constituting UV-erasable , programmable, read-only memories (EPROMs ) with a storage capacity of 128 K bits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  two UV-erasable , programmable , read-only memories ( EPROMs ) in the form of monolithic integrated circuits each with a storage capacity of 64 K bits and quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 24. 11 . 83 Official Journal of the European Communities No L 328/9 Description CCT heading No Rate of autonomous duty (%) e* 84.55 C (cont 'd ) The assemblies bear :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : EDH 7816 C-30 EDH 7816 C-35 EDH 7816 N-25 EDH 7816 N-35 or ex 84.55 C  other identification markings relating to assemblies complying with the abovementioned description Assemblies for automatic data-processing machines , constituting UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 256 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits each with a storage capacity of 128 K bits and a quartz window on the upper surface  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MM-30 or 0 0 0 ex 84.55 C  other identification markings relating to assemblies complying with the abovementioned description Assemblies for automatic data-processing machines , constituting UV-erasable , programmable , read-only memories ( EPROMs), with a storage capacity of 256 K bits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  four UV-erasable , programmable , read-only memories (EPROMs), in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the surface  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters EDH 7832 MC-35 or ex 84.55 C  other identification markings relating to assemblies complying with the abovementioned description Assemblies for automatic data-processing machines , consisting of two stacked , individually housed dynamic random-access memories of N-MOS technology (N-MOS D-RAMs ) in the form of monolithic integrated circuits , each with a storage capacity of 16 K x 1 bit and with a total storage capacity of 32 K bits , whose overall exterior dimensions do not exceed 10 x 25 mm , with not more than 18 connecting pins The housings bear :  an identification marking either consisting of or including one of the following combinations of figures : 4429913 8279251 8493255 8493296 No L 328/ 10 Official Journal of the European Communities 24. 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C (cont'd) or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked , ( individually housed ) dynamic random-access memories of N-MOS technology (N-MOS D-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K x 1 bit and with a total storage capacity of 128 K bits , whose overall exterior dimensions do not exceed 10 x 25 mm , with not more than 1 8 connecting pins The housings bear :  an identification marking either consisting of or including one of the following combinations of figures : 4481832 8493287 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines constituting dynamic random ­ access memories ( D-RAMs) with a storage capacity of 128 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 9 x 57 mm , with not more than 22 connecting pins , on which are mounted two dynamic random-access memories (D-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : 0 0 0 0 EDH 4128-15 EDH 4128-20 EDH 4264-15 EDH 4264-20 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two static random-access memories ef N-MOS technology (N-MOS S-RAMs), in the form of monolithic integrated circuits each with a storage capacity of 2 K bits and with a total storage capacity of either 8 K x 1 bit , or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13x13 mm , with 23 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to assemblies complying with the abovementioned description 24. 11 . 83 Official Journal of the European Communities No L 328/ 11 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Assemblies for automatic data-processing machines constituting static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 32 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  two static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 8804 C-20 EDH 8804 CL-20 or  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , constituting static random-access memories of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 64 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology (C-MOS S-RAMs) in the form of monolithic integrated circuits each with a storage capacity of 16 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations: EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or 0 0 0  other identification markings relating to assemblies complying with the abovementioned description ex 84.55 C Assemblies for automatic data-processing machines , constituting static random ­ access memories of C-MOS technology (C-MOS S-RAMs) with a storage capacity of 256 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted :  four static random-access memories of C-MOS technology ( C-MOS S-RAMs ) in the form of monolithic integrated circuits each with a capacity of 64 K bits  a decoder in the form of a monolithic integrated circuit  a decoupling capacitor The assemblies have not more than 28 connecting pins and bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or  other identification markings relating to assemblies complying with the abovementioned description No L 328/ 12 Official Journal of the European Communities 24 . 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Assemblies for automatic data-processing machines , consisting of two stacked substrate layers each with two-random-access memories of N-MOS technology , other than dynamic (N-MOS RAMs other than dynamic ) in the form of monolithic integrated circuits each with a storage capacity of 4 K bits and with a total storage capacity of either 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with 24 connecting pins , and bearing  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4599766 4599767 4599768 4599769 4599770 4599771 4599772 4599773 4599774 4599893 or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines constituting a UV-erasable , programmable , read-only memory (EPROM), with a storage capacity of 64 K bits and a static random-access memory of C-MOS technology (C-MOS S-RAMs ) with a storage capacity of 32 K bits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  one UV-erasable , programmable , read-only memory (EPROM) in the form of a monolithic integrated circuit , with a storage capacity of 64 K bits and with a quartz window on the upper surface  two static random-access memories of C-MOS technology (C-MOS S-RAMs ) in the form of monolithic integrated cicuits , each with a storage capacity of 16 K bits  one decoder in the form of a monolithic integrated circuit  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : EDH 90804 BS-30 ( 20 ) EDH 90804 BS-25 ( 15 ) or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Assemblies for automatic data-processing machines constituting UV-erasable , programmable , read-only memories (EPROMs), with a storage capacity of 128 K bits and static random-access memories of C-MOS technology ( C-MOS S-RAMs) with a storage capacity of 128 K bits consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , on which are mounted :  two UV-erasable , programmable , read-only memories (EPROMs ) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits and a quartz window on the upper surface  two static random-access memories of C-MOS technology ( C-MOS S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 64 K bits  one decoder in the form of a monolithic integrated circuit 24 . 11 . 83 Official Journal of the European Communities No L 328/ 13 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C (cont'd)  one decoupling capacitor  two resistances The assemblies bear :  an identification marking either consisting of or including the following combination of figures and letters : EDH 91616 CL-30 ( 20 ) or  other identification markings relating to assemblies complying with the abovementioned description 0 ex 84.55 C Magnetic bubble memories with a storage capacity of 1 megabit contained in a housing whose exterior dimensions do not exceed 43 x 44 mm, with not more than 26 connecting pins , and bearing :  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : 7110 MBM 2011 BDL 0133 BDL 0134 FBM 54 DB or  other identification markings relating to magnetic bubble memories complying with the abovementioned description 0 ex 84.59 B Integrally forged , rough-turned components , with unit weights of more than 150 tonnes , for reactor pressure vessels 0 ex 85.03 Dry zinc/ carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110 x 90 x 5 mm , for incorporation in film cassettes for instant pictures ( a ) 0 ex 85.19 A Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10 " 6 cm3 He/ sec at 1 bar in the temperature range 0 to 160 °C , to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 85.21 A III Cathode ray tubes (colour ) equipped with a perforated mask ( so-called 'dot mask') with electron guns placed in a triangle ('delta ' technique ) or placed side by side ('in-line' technique ) having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,5 mm 7,5 ex 85.21 A V Colour cathode-ray tubes , using shadow mask , in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument , warning and systems displays ( a ) 0 ex 85.21 A V Displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows , each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 328/ 14 Official Journal of the European Communities 24. 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm , consisting of a printed circuit board on which are mounted , under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and / or one or two dots 0 ex 85.21 D II Digital displays , consisting of a printed circuit board of a size not exceeding 35 x 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Monolithic integrated circuits , consisting of eight independent elements capable of controlling the eight segments and / or characters of fluorescent or gas discharge displays , contained in a housing whose exterior dimensions do not exceed 7 x 23 mm , with 18 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the above ­ mentioned description 0 ex 85.21 D II Read-only memories (ROMs), in the form of a monolithic integrated circuit , with a storage capacity of 16 K x 8 bits , with read-register and output control , contained in a housing whose exterior dimensions do not exceed 50 x 16 mm, with not more than 40 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 62000 to 62999 or  other identification markings relating to ROMs complying with the abovementioned description 0 ex 85.21 D II Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of 16 K x 8 bits and a maximum dissipation power of 200 milliwatts active and 0,15 milliwatts standby in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 38 mm , with not more than 28 connecting pins , and bearing :  an identification marking either consisting of or including the following combi ­ nation of figures and letters : HM 613128 P or  other identification markings relating to C-MOS ROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs) of Schottky TTL technology , with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 9 x 23 mm , with 16 connecting pins , and bearing: 24. 11 . 83 Official Journal of the European Communities No L 328/ 15 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 14 S 10 24 S 10 24 SA 10 247 A 10 27 S 20 27 S 21 29760 l 29761 38510 5300 5301 \ 53 S 140 53 S 141 54 S 287 54 S 387 54700 5603 5623 6300 6301 63 S 140 63 S 141 7052 7057 74 S 287 74 S 387 7610 7611 82 S 126 82 S 129 8520 8521 93417 93427 or  other identification markings relating to PROMs complying with the above ­ mentioned description 11,5 ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs) of Schottky TTL technology , with a storage capacity of 2 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 27 S 13 28 L 22 28 LA 22 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 No L 328/16 24 . 11 . 83Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 or  other identification markings relating to PROMs complying with the above ­ mentioned description 11,5 ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs), with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 24 connecting pins , or 28 contact areas , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 18 S 42 7121 18 S 46 7122 18 SA 42 7123 18 SA 46 5340 7124 5341 7125 53 S 440 7126 24 S 41 53 RA 441 24 SA 41 53 RS 441 53 S 441 74 S 472 27 S 15 5348 74 S 473 27 S 25 5349 74 S 474 27 S 26 5350 74 S 475 27 S 27 5351 74 S 476 27 S 28 5352 74 S 477 27 S 29 5353 74 S 572 27 S 30 74 S 573 27 S 31 27 S 32 54 S 472 27 S 33 54 S 473 7640 54 S 474 7641 54 S 475 7642 28 L 42 54 S 476 7643 28 L 45 54 S 477 7644 28 P 42 54 S 572 7645 28 P 45 54 S 573 7647 28 R 45 54740 7648 54741 7649 28 SA 41 82 HS 137 28 S 42 82 HS 147 28 SA 42 5605 28 S 45 5625 24. 11 . 83 Official Journal of the European Communities No L 328/ 17 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) 28 S 46 28 SA 46 82 S 115 82 S 136 \ 6340 82 S 137 II 6341 82 S 140 I 63 S 440 ll 29620 63 RA 441 82 S 141 \ 29621 63 RS 441 82 S 142 I 29622 63 S 441 82 S 146 I 29623 6348 82 S 147 II 29624 6349 II 29625 6350 ll 29626 6351 93438 I 29627 6352 93448 I 6353 93452 I 93453 I 3604 l I 3624 HM 6641 I 3625 \ 7054 I 38510 7059 I or l  other identification markings relating to PROMs complying with the abovementioned description 0 ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs ), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 24 connecting pins , or 28 contact areas , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : I 82707 I 82708 I 24 S 81 6380 82 HS 185 I 24 SA 81 6381 82 LS 180 I 24 S 86 6388 82 LS 181 I 6389 82 S 180 f 63 S 840 82 S 181 I 27 S 180 63 S 841 82 S 182 f 27 S 181 82 S 183 I 27 S 185 82 S 184 I 27 S 35 7050 82 S 185 I 7055 82 S 2708 f 28 L 85 7060 f 28 L 86 f 28 P 85 87 S 180 I 28 R 35 7127 87 S 181 l'I 28 R 85 7128 87 S 184 I 28 S 2708 7129 87 S 185 I 28 S 85 7130 87 S 186 I 28 S 86 7131 87 S 187 I 28 SA 86 7132 \ 29623 74 LS 478 \ 29630 74 S 2708 f 29631 74 S 454 93450 I 29632 74 S 455 93451 I 29633 74 S 478 93460 II 29634 74 S 479 93461 I 29635 93465 I 29636 93466 I 29637 7608 93 L 450 II 29650 7680 93 L 451 I 29651 7681 II 29652 7684 I No L 328/ 18 Official Journal of the European Communities 24 . 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) 94607685 7686 7687 7688 7689 77 S 180 77 S 181 77 S 184 77 S 185 77 S 186 77 S 187 TBPS 81 M 29653 3628 5380 5381 5388 5389 53 S 840 53 S 841 54 LS 478 54 S 2708 54 S 454 54 S 455 54 S 478 54 S 479 or  other identification markings relating to PROMs complying with the above ­ mentioned description ex 85.21 D II Programmable , non-erasable , read-only memories (PROMs), with a storage capacity of 32 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 24 connecting pins or 28 contact areas , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMS 2532 NL TMS 25 P 32 PD 2732 C TMS 2732 NL TMS 27 P 32 TMS 3532 NL TMS 3732 NL or  other identification markings relating to PROMs complying with the above ­ mentioned description 0 0 0 ex 85.21 D II Programmable , non-erasable , read-only memories ( PROMs), with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins or 28 contact areas , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMS 2564 NL TMS 25 P 64 PD 2764 C TMS 2764 NL TMS 27 P 64 TMS 3564 NL TMS 3764 NL MB 7144 or  other identification markings relating to PROMs complying with the above ­ mentioned description ex 85.21 D II UV-erasable , programmable , read-only memories ( EPROMs), UV-erasable , with a storage capacity ot I K bits , in the form ot a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface , and bearing: 24. 1 1 . 83 Official Journal of the European Communities No L 328/ 19 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : B 1702 A AMI 702 ADC 82140 PP or  other identification markings relating to EPROMs complying with the above ­ mentioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs), with a storage ca ­ pacity of 16 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window on the upper surface , and bearing :  an identification markings either consisting of the folloving combination of figures or including this combination : 27128 or  other identification markings relating to EPROMs complying with the abovementioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs ), with a storage ca ­ pacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with a quartz window , and bearing:  an identification marking either consisting of or including the following com ­ bination of figures and letters : D 27256 or  other identification markings relating to EPROMs complying with the above ­ mentioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories (EPROMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor and two chips each having a storage capacity of 64 K bits and with a total storage capacity of 128 K bits , with two quartz windows on the upper surface , and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations: EDH 7816 C-30 EDH 7816 C-35 EDH 7816 N-25 EDH 7816 N-35 or  other identification markings relating to EPROMs complying with the above ­ mentioned description 0 ex 85.21 D II UV-erasable , programmable , read-only memories ( EPROMs ) in the form of mono ­ lithic integrated circuits , consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor , two resistances and two EPROMs each having a storage capacity of 128 K bits and with a total storage capacity of 256 K bits with two quartz windows on the upper surface , and bearing:  an identification marking either consisting of or including the following com ­ bination of figures and letters : EDH 7832 MM-30 or  other identification markings relating to EPROMs complying with the abovementioned description 0 No L 328/20 24. 11 . 83Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Memories in the form of monolithic integrated circuits , consisting of a multilayer substrate whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor , and four UV-erasable , programmable , read-only memories (EPROMs), each having a storage capacity of 64 K bits , and with a total EPROM capacity of 256 K bits , and with a quartz window on the surface , and bearing:  an identification marking either consisting of or including the following combination of figures and letters : EDH 7832 MC-35 or  other identification markings relating to memories complying with the abovementioned description 0 ex 85.21 D II Electrically erasable , programmable , read-only memories using E2 technology (E 2 PROMs), with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 10 x 12 mm , with eight connecting pins , and bearing:  an identification marking either consisting of or including the following combination of figures ana letters : NMC 9306 or  other identification markings relating to E-PROMs complying with the above ­ mentioned description 0 ex 85.21 D II Dynamic , random-access memories (D-RAMs ), with a storage capacity of 16 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 9 x 24 mm , with 18 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : IMS 2620 TMS 4416 MB 81416 or  other identification markings relating to D-RAMs complying with the abovementioned description 12 ex 85.21 D II Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs) with a total storage capacity of 128 K bits in the form of monolithic integrated circuits , contained in two housings , stacked one on the other each having a storage capacity of 64 K x 1 bit , whose exterior dimensions do not exceed 10 x 25 mm , with not more than 18 connecting pins , and bearing :  an identification marking consisting of or including one of the following combinations of figures : 4481832 8493287 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs ), with a storage capacity of 256 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 34 mm , with not more than 20 connection pins or contact areas , and bearing : 24 . 11 . 83 No L 328/21Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 41245 PD 41256 D TMM 41257 TMM 4256 AP TMM 4256 P MCM 4256 S MCM 4257 S HM 50257 MCM 6256 81256 81257 82256 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Dynamic , random-access memories of N-MOS technology (N-MOS D-RAMs), with a total storage capacity of 32 K bits in the form of monolithic integrated circuits , contained in two housings , stacked one on the other , each having a storage capacity of 16 K x 1 bit , whose exterior dimensions do not exceed 10 x 25 mm , with not more than 18 connecting pins and bearing ::  an identification marking either consisting of or including one of the following combinations of figures : 4429913 8279251 8493255 8493296 or  other identification markings relating to N-MOS D-RAMs complying with the abovementioned description 0 ex 85.21 D II Dynamic , random-access memories (D-RAMs ), with a total storage capacity of 128 K bits , in the form of a monolithic integrated circuit , contained in two housings , stacked one on the other , each having a storage capacity of 64 K bits , whose exterior dimensions do not exceed 9 x 57 mm, with not more than 22 connecting pins , and bearing :  an identification marking either consisting of or including one of the following combinations of figures and letters : EDH 4128-15 EDH 4128-20 EDH 4264-15 EDH 4264-20 or  other identification markings relating to D-RAMs complying with the abovementioned description 0 ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations: M 120 2101 21 H 01 2102 2111 21 H 11 2112 21 H 12 8101 8111 9101 91 L 01 9111 91 L 11 9112 91 L 12 No L 328/22 Official Journal of the European Communities 24 . 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd ) or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of TTL technology (TTL S-RAMs ), with a storage capacity of 1 K bit , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 30 mm , with not more than 22 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 93412 93 L 412 93415 93 L 415 93422 93 L 422 93425 93 F 425 93 L 425 2205 2510 2511 74 LS 214 74 LS 215 74 LS 314 74 LS 315 74 S 207 74 S 208 74 S 214 74 S 314 or  other identification markings relating to TTL S-RAMs complying with the abovementioned description ex 85.21 D II 0 0 8,5 4 Static , random-access memories of H-MOS technology (H-MOS S-RAMs ), with a storage capacity of 1 K x 4 bits and access time not exceeding 70 ns , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 8 x 23 mm , with not more than 18 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : PD 2149 SY 2149 H AM 2149 TMS 2149 or  other identification markings relating to H-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of complementary MOS technology (C-MOS S-RAMs), with a storage capacity of 4 K x 1 bit , a maximum access time not exceeding 70 ns and a standby mode supply current of less than 1 mA , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 9 x 26 mm , with 18 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 6147 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing : 24. 11 . 83 Official Journal of the European Communities No L 328/23 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd )  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 4008 4118 PD 421 4801 8104 8108 8112 8114 8185 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories ( S-RAMs), with a storage capacity of 16 K x 1 bit , a maximum access time of 35 ns and a standby power of not more than 150 milliwatts , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm , with not more than 20 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : HM 6267 HP-35 or  other identification markings relating to S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs ), with a storage capacity of 2 K x 8 bits and a maximum access time of 45 ns , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : TMM 2018 H-35 TMM 2018 H-45 0 8,5 8,5 8,5 65161 65162 or  other idenfication markings relating to N-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 18 x 39 mm , with not more than 28 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures and letters or including one of those combinations : TC 5564 TC 5565 C HM 6264 P-15 MB 8464 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description ex 85.21 D II Static , random-access memories of N-MOS technology (N-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers each with two chips , each having a storage capacity of 2 K bits and with a total storage capacity of 8 K x 1 bit or 4 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13 x 13 mm , with 23 connecting pins , and bearing : No L 328/24 24. 11 . 83Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd )  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4598601 5121850 5121934 5121935 5122148 5123059 5123120 5123128 5123129 5123337 5123339 or  other identification markings relating to N-MOS S-RAMs complying with the abovementioned description j ex 85.21 D II Static , random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor and two chips each having a storage capacity of 16 K bits and with a total storage capacity of 32 K bits , with not more than 28 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : EDH 8804 C-20 EDH 8804 CL-20 or ex 85.21 D II  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description Static , random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor and four chips each having a storage capacity of 16 K bits and with a total storage capacity of 64 K bits , with not more than 28 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 0 0 0 0 EDH 8808 B-20 EDH 8808 C-10 EDH 8808 C-12 EDH 8808 C-15 EDH 8808 C-20 EDH 8808 CL-15 EDH 8808 CL-20 or ex 85.21 D II  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description Static , random-access memories of C-MOS technology (C-MOS S-RAMs ), in the form of a monolithic integrated circuit consisting of a multilayer substrate , whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor and four chips each having a storage capacity of 64 K bits and with a total storage capacity of 256 K bits , with not more than 28 connecting pins , and bearing:  an identification marking either consisting of or including the following combination of figures and letters : EDH 8832 MC-20 or  other identification markings relating to C-MOS S-RAMs complying with the abovementioned description 24 . 11 . 83 No L 328/25Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Monolithic integrated circuits , consisting of a static , random-access memory (S-RAM), with a storage capacity of 256 bits superimposed bit-for-bit on a reprogrammable electrically erasable , read-only memory (E 2-PROM), contained in a housing whose exterior dimensions do not exceed 8 x 23 mm , with 18 connecting pins , and bearing:  the identification marking X 2210 or  other identification markings relating to S-RAMs superimposed on E 2-PROMs complying with the abovementioned description ex 85.21 D II 'Quasi-static' random-access memories of N-MOS technology (N-MOS ^quasistatic RAMs), in the form of a monolithic integrated circuit consisting of two stacked substrate layers , each with two chips , each having a storage capacity of 4 K bits and with a total storage capacity of 16 K x 1 bit or 8 K x 2 bits , contained in a housing whose exterior dimensions do not exceed 13x13 mm , with 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 4599774 4599893 4599770 4599771 4599772 4599773 4599766 4599767 4599768 4599769 or  other identification markings relating to N-MOS quasi-static RAMs complying with the abovementioned description ex 85.21 D II Random-access memories of ECI technology (ECL-RAMs), with a storage capacity of 1 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 10 x 10 mm , with not more than 24 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or figures and letters or including one of those combinations : 0 0 0 0 PB 10474 100474 or  other identification markings relating to ECL-RAMs complying with the abovementioned description ex 85.21 D II Memories in the form of monolithic integrated circuits consisting of a multilayer substrate whose exterior dimensions do not exceed 17 x 39 mm, on which are mounted a decoder , a decoupling capacitor , two restistances and one UV-erasable , programmable , read-only memory ( EPROM), having a storage capacity of 64 K bits , two static random-access memories of C-MOS technology (C-MOS S-RAMs) each having a storage capacity of 16 K bits and with a total S-RAM storage capacity of 32 K bits , with not more than 28 connecting pins and with a quartz window on the upper surface , and bearing :  an identification marking either consisting of or including the following combination of figures and letters : EDH 90804 BS-30 (20 ) EDH 90804 BS-25 ( 15 ) or  other identification markings relating to memories complying with the abovementioned description No L 328/26 24 . 11 . 83Official Journal of the European Communities (XT heading No Description Rate of autonomous duty (%) ex 85.21 D II Memories in the form of monolithic integrated circuits consisting of a multilayer substrate whose exterior dimensions do not exceed 17 x 39 mm , on which are mounted a decoder , a decoupling capacitor , two resistances and two UV-erasable , programmable , read-only memories (EPROMs), each having a storage capacity of 64 K bits and with a total EPROM capacity of 128 K bits , two static , random-access memories of C-MOS technology (C-MOS S-RAMs ) each having a storage capacity of 64 K bits and with a total S-RAM storage capacity of 128 K bits , with not more than 28 connecting pins and with two quartz windows on the upper surface , and bearing :  an identification marking either consisting of or including the folloving combination of figures and letters : EDH 91616 CL-30 ( 20 ) or  other identification markings relating to memories complying with the abovementioned description ex 85.21 D II Field programmable array logics ( PALs ) of bipolar technology , in the form of a monolithic integrated circuit , with fusible links , a programmable AND array , fixed OR array , not more than 20 inputs and not more than 10 outputs , whether or not with registers , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures and letters or including one of those combinations : 18 L 4 20 L 2 20 C 1 20 L 10 20 X 10 20 X 8 20 X 4 10 H 8 12 H 6 14 H 4 16 H 2 16 C 1 10 L 8 12 L 6 14 L 4 16 L 2 16 L 8 16 R 8 16 R 6 16 R 4 16 X 4 16 A 4 12 L 10 14 L 8 16 L 6 or 0 5 5  other identification markings relating to PALs complying with the abovementioned description ex 85.21 D II Programmable , non-erasable , logic circuits ( field programmable logic array ) of TTL Schottky technology , with not more than 48 AND functions , not more than eight OR functions and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : EP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 or  other identification markings relating to programmable logic arrays complying with the abovementioned description ex 85.21 D II Semi-custom logic arrays (Gate arrays ) of C-MOS technology , in the form of a monolithic integrated circuit , with not less than 8 000 2-input NAND functions , contained in a housing whose exterior dimensions do not exceed 39 x 39 mm , with not less than 179 connecting pins , and bearing: 24. 11 . 83 No L 328/27Official Journal of the European Communities Description CCT heading No Rate of autonomous duty (%) ex 85.21 D II (cont 'd)  an identification marking either consisting of the following combination of figures and letters or including this combination : MB 66000 VH or  other identification markings relating to C-MOS logic arrays complying with the abovementioned description ex 85.21 D II Single-chip microcomputers , in the form of a monolithic integrated circuit , consisting of an arithmetical unit with a capacity of four bits plus a read-only memory (ROM) with a capacity of not less than 9 K bits and not more than 65 K bits and a random-access memory (RAM) with a capacity of not less than 160 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 19 x 58 mm, with not more than 80 connecting pins , and bearing:  an indentification marking either consisting of or including one of the following combinations of figures and letters : TP 0310 to 03299 TP 0450 to 04599 TP 0480 to 04899 TP 0500 to 05999 CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 or  other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II 0 0 0 0 Central processing unit of H-MOS technology (H-MOS CPU ) in the form of a mono ­ lithic integrated circuit consisting of a 16 x 16 bit service memory , a 16 x 20 bit service memory , a 32 x 32 bit service memory , an 8 x 8 bit service memory , a 16 bit register , two 20 bit registers , an 8 bit register , one 12 bit register , a 5 bit counter and timing network , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking either consisting of or including the following combination of figures and letters : LSI-6 04041855 or  other identification markings relating to H-MOS central processing units complying with the abovementioned description ex 85.21 D II Electronic control circuits of N-MOS technology in the form of a monolithic integrated circuit for the control of D-RAMs, capable of multiplexing addresses and of generating timing , contained in a housing whose exterior dimensions do not exceed 25 x 53 mm , with not more than 68 connecting pins or contact areas , and bearing:  an identification marking either consisting of the following combination of figures or figures and letters : TMS 4500 8203 8207 or  other identification markings relating to electronic control circuits complying with the abovementioned description ex 85.21 D II Contention resolving local area network (LAN) controllers , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 51 x 16 mm , with not more than 48 connecting pins , and bearing: No L 328/28 24 . 11 . 83Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of the following combination of figures or figures and letters or including one of those combinations : AM 7990 82586 or  other identification markings relating to contention resolving local area network controllers complying with the abovementioned description 0 ex 85.21 D II Direct-access memory controllers of N-MOS technology (N-MOS DMA controller ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with not more than 64 connecting pins , and bearing:  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations: HD 6844 HD 68 A 44 HD 68 B 44 HD 68450-4 HD 68450-6 HD 68450-8 8237 8257 AM 9517 A or  other identification markings relating to N-MOS DMA controllers complying with the abovementioned description 0 ex 85.21 D II Graphic display controller (GDC ) with the capacity for controlling a 256 K word 16 bit memory , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 52 mm , with not more than 40 connecting pins , and bearing:  an identification marking either consisting of or including the following combination of figures and letters : PD 7220 or  other identification markings relating to GDCs complying with the abovementioned description 0 ex 85.21 D II Hard-disc controllers of N-MOS technology (N-MOS HDCs) in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 53 mm , with not more than 40 connecting pins , and bearing:  an identification marking either consisting of or including one of the following combinations of figures or figures and letters : WD 1010 PD 7261 or  other identification markings relating to N-MOS HDCs complying with the abovementioned description 0 ex 85.21 D II Multi-protocol communication controller of MOS technology (MOS-MPCC) for the transmission and receiving of data specialized in the synchronous mode , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm , with not more than 40 connecting pins , and bearing:  an identification marking either consisting of or including the following combination of figures : 16456 2652 68652 8273 8274 or  other identification markings relating to multiprotocol communication controllers (MOS-MPCC ) complying with the abovementioned description 0 24. 11 . 83 Official Journal of the European Communities No L 328/29 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Arithmetic-logic units of H-MOS technology , in the form of a monolithic integrated circuit , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , an error detection and management logic , one 8 bit counter , and a timing network contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with 64 connecting pins , and bearing :  the identification marking ALU 0486 or  other identification markings relating to arithmetic-logic units complying with the abovementioned description ex 85.21 D II Logic control circuits of H-MOS technology , in the form of a monolithic integrated circuit , consisting of one 7 bit register , three timers , one multiplexer , sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with 64 connecting pins , and bearing:  the identification marking MIC 0482 or  other identification markings relating to logic control circuits complying with the abovementioned description ex 85.21 D II Logic circuit of H-MOS technology (N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm , with not more than 68 connecting pins , and bearing :  an identification marking either consisting of or including the following combination of figures and letters : H 108982 (MCC ) or 0 0 0 0  other identification markings relating to H-MOS logic circuits (H-MOS LCs ) complying with the abovementioned description ex 85.21 D II Sequence control circuits of H-MOS technology , in the form of a mono ­ lithic integrated circuit , consisting of one 32 bit register , three 16 bit registers , one 16 x 16 bit service memory , one 7x17 bit last in first out ( LIFO ) memory , one adder circuit , decodifying logic , priority logic , error detection and management logic , one 16 bit multiplexer , one 8 bit counter and a timing nework , contained in a housing whose exterior dimensions do not exceed 23 x 82 mm , with 64 connecting pins , and bearing :  the identification marking CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description ex 85.21 D II Error correction and detection unit (ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 62 mm , with not more than 48 connecting pins , and bearing : No L 328/30 Official Journal of the European Communities 24. 11 . 83 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd)  an identification marking either consisting of or including the following combinations of figures or figures and letters : 2960 74 F 630 74 F 631 DP 8400 or  other identification markings relating to error correction and detection units (ECDUs ) complying with the abovementioned description 0 ex 85.21 D II Error detection and correction circuit of H-MOS technology capable of detecting and correcting single bit errors and detecting all double bit errors , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 25 x 25 mm , with not more than 68 contact areas , and bearing:  an identification marking either consisting of or including the following combination of figures : 8206 or  other identification markings relating to H-MOS error detection and correction circuits complying with the abovementioned descritption 0 ex 85.21 D II Burst error processor (BEP ) of H-MOS technology for detecting and correcting multiple errors derived from a line of magnetic discs , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm , with not more than 40 connecting pins , and bearing :  an identification marking either consisting of or including the following combination of figures or figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification marking relating to H-MOS burst error processor complying with the abovementioned description 0 ex 85.21 D II Interface logic circuits (FSLs ) between floppy disc control ( FDC ) and the control circuit ( driver ), with data recovery and precompensation logic functions of N-MOS technology , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 9 x 27 mm , with not more than 20 connecting pins , and bearing:  an identification marking either consisting of the following combination of figures and letters or including this combination : WD 1691 or  other identification markings relating to interface logic circuits ( FSLs ) complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable communication interfaces (N-MOS PCIs ), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm , with not more than 28 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or including this combination : 8251 A or  other identification markings relating to N-MOS PCIs complying with the abovementioned description 11,5 24. 11 . 83 No L 328/31Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Enhanced programmable communications interface (EPCI ), in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 16 x 38 mm , with not more than 28 connecting pins , and bearing :  an identification marking either consisting of the following combination of figures or including that combination : 2661 or  other identification markings relating to EPCIs complying with the abovementioned description 0 ex 85.21 D II Serial interfaces , capable of implementing the data stream encoding , decoding and associated control functions for a local area network , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 33 mm, with not more than 24 connecting pins , and bearing:  an identification marking either consisting of the following combination of figures or figures and letters or one of those combinations : AM 7991 82501 or  other identification markings relating to serial interface devices complying with the abovementioned description 0 ex 85.21 D II Four-phase clock generator of N-MOS technology with programmable pulse amplitude and phasing capable of correction distortions in writing signals for recording on floppy discs , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 24 x 7 mm , with not more than 18 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : WD 2143-03 or  other identification markings relating to N-MOS clock generators complying with the abovementioned description 0 ex 85.21 D II N-MOS programmable interval timers (N-MOS PITs), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins , and bearing:  an identification marking either consisting of the following combination of figures or including this combination : 8253 or  other identification markings relating to N-MOS PITs complying with the abovementioned description 11,5 ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm , with not more than 42 connecting pins , for the production of automatic time-switches , instrument panel clocks and of a similar type for motor vehicles ( a ), and bearing:  an identification marking either consisting of one of the following combinations of figures and letters or including one of these combinations : HI 2060 HI 2065 T 3605 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 328/32 24. 11 . 83Official Journal of the European Communities CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont'd) or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II C-MOS clock circuits , operating from a single 1,55 V power supply , with a liquid crystal display (LCD) driver , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 15 x 21 mm, with not more than 56 connecting pins , and bearing:  an identification marking either consisting of the following combination of figures and letters or including this combination : TC 8219 AF or  other identification markings relating to C-MOS clock circuits complying with the abovementioned description 0 ex 85.21 D II P-MOS 12 / 24-hour clock circuits , incorporating an elapsed time facility , in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 53 x 14 mm ; with 40 connecting pins , for the manufacture of instrument panel clocks and clocks of a similar type for motor vehicles ( a ), and bearing:  an identification marking either consisting of the following combination of figures and letters or including this combination : MM 53124 or  other identification markings relating to clock circuits complying with the abovementioned description ( a ) 0 ex 85.21 D II Amplifiers , in the form of a monolithic integrated analogue circuit , contained in a housing whose dimensions do not exceed 2x4x4 mm, with not more than 10 connecting pins , for use in products falling within subheading 90.19 B I , and bearing:  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Transceivers with four channels (Quad bus ) of ALP Schottky technology with on-chip D type registers and internal ODD 4 bit parity generator / checker , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 9 x 28 mm , with not more than 20 connecting pins , and bearing :  an identification marking consisting of or including the following combination of figures and letters : AM 2907 or  other identification markings relating to transceivers (Quad bus ) complying with the abovementioned description 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 2-4 . 11 . 83 Official Journal of the European Communities No L 328/33 CCT heading No Description Rate of autonomous duty (%) ex 85.22 C II Electromagnetic displays , consisting of seven electromagnetic coils which by means of the residual magnetism in the stators provide indefinite memory , seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing whose exterior dimensions do not exceed 28 x 36 x 50 mm 0 ex 85.22 C II Portable machines for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker , equipped with a standard electro-mechanical Braille typewriter keyboard and an electromechanical Braille read-out unit with 20 characters , all contained in a case whose exterior dimensions do not exceed 24 x 36 x 1 1 cm 0 ex 90.02 Image reversers made up from an assembly of optical fibres 0 ex 90.13 Liquid crystal devices , consisting of a layer of liquid crystals between two glass sheets or plates , with a minimum of seven and a maximum of 32 figures or letters , contained in a housing whose exterior dimensions do not exceed 40 x 154 mm, with not more than 192 contact areas , and bearing:  an identification marking either consisting of one of the following combinations of figures or including one of those combinations : from 1000000-0001 to 9999999-9999 or  other identification markings relating to liquid crystal devices complying with the abovementioned description 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 90.19 A III Heart valves 0 ex 90.19 A III Vascular prostheses incorporating a tubular carrier made of yarns enclosed in animal collagen 0 ex 90.19 B I Receivers for hearing aids , contained in a housing whose external dimensions excluding connecting points do not exceed 4x5x7 mm 0 ex 90.19 B II Reading appliances for the blind , in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0